 In the Matter of THE GREAT ATLANTIC & PACIFIC TEA COMPANYandUNITED RETAIL,WHOLESALE AND DEPARTMENT STORE EMPLOYEES OFAMERICA, LOCAL 363, (C. I. 0.)Case No. R-5371.Decided July 6, .194,3Mr. Charles R. Fox,of Toledo, Ohio, for the Company.Mr. Louis Klein,of Toledo, Ohio, for the Association.Mr. Lowell Goerlich,of Toledo, Ohio, for the Union.Mr. David V. Easton,of counsel to the Board.iDECISIONANDORDERSTATEMENT OF THE CASEThe UnitedRetail,Wholesale and Department Store Employeesof America, Local 363, (C. I. 0.), herein called the Union, duly filedan amendedpetition alleging that a question affecting commerce hadarisen concerning the representation of employees of The GreatAtlantic & Pacific Tea Company, Toledo,. Ohio, herein called theCompany.On April 13, 1943, before a hearing was held, the Com-pany, the Union, and Warehouse Employees Benefit Association,herein called the Association, and the Regional Director for theEighth Region, Cleveland, Ohio, entered into a "STIPULATION FOR CER-TIFICATIONUPON CONSENT ELECTION."Pursuant to the Stipulation, an election by secret ballot was con-ducted on April 28, 1943, under the direction and supervision of theRegional Director,among allwarehouse employees of the Companyat its Toledo, Ohio, warehouse, excluding supervisory, office, andbakery employees, to determine whether they desired to be repre-sented by the Union or by the Association for the purposes of collec-tive bargaining, or by neither.On April 29, 1943, the Regional Direc-tor issued and duly served upon the parties an Election Report onthe ballot.As to the balloting and its results, the Regional Director reportedas follows :51 N. L.R. B., No. 22.90 THE GREAT ATLANTIC & PACIFIC TEA COMPANY91Approximate number of eligible voters_______________________93Total ballots cast___________________________________________89Total ballots challenged_____________________________________2Total void ballots___________________________________________0Total valid votes counted___________________________________87Votes cast for United Retail, Wholesale and Department StoreEmployes of America, Local 363 (CIO) ---------------------41Votes cast for Warehouse Employees Benefit Association-------46Votes cast for neither_______________________________________0On April 30, 1943, the Union filed objections to the conduct of theelection and to the Election Report.On May 15, 1943, the RegionalDirector, having investigated the matter, issued and duly servedupon the parties a Report on Objections. The Regional Directorreported that the investigation revealed indications of unlawful in-terference with the election, and recommended that the Board directa hearing on said objections.Pursuant to an order of the Board and pursuant to notice dulyserved upon the parties, a hearing was held on June 14, 1943, beforeSamuel H. Jaffe, Trial Examiner. The Board, the Company, theUnion, and the Association appeared, participated, and were af-forded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the record so made, the Election Report, the objections oftheUnion, and the record previously made, the Board makes thefollowing :FINDINGS OF FACTA question affecting commerce has arisen concerning the repre-sentation of employees of the Great Atlantic & Pacific Tea Com-pany, Toledo, Ohio, within the meaning of Section 9 (c) and Section2 (6) and (7) of the Act.All warehouse employees of the Company at its Toledo, Ohio,warehouse, excluding supervisory, office, and bakery employees, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.The objections alleged in substance that the Company interferedwith the election in that (a) its superintendent stood by the votingbooths and intimidated employees, (b) foremen advised and coercedits employees during the balloting, and (c) one foreman went to thehomes of workers and conveyed them to the voting booths, and inother ways influenced the voting.The record discloses that on the day of the election, McMillan, thesuperintendent of the Company's warehouse, left the warehouse fol- 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDlowed by three girl employees; that they went to the voting booth,where McMillan opened the door for them, and that the girls enteredto vote.There is 'no evidence of any conversation between McMillanand the girls.The record further discloses that McMillan, duringthe time the election was being conducted, talked to a few male em-ployees in the neighborhood of the voting booths, but there is no evi-dence with regard to the topic of their conversation, whether or notthese men voted, or whether or not they were eligible to vote.Al-though union representatives saw these activities of McMillan, theysaid nothing about them to the Board representatives in charge ofthe election until the voting was over. In. accordance with the recom-mendation of the Regional Director, we shall dismiss the first ob-jection of the Union.On the day of the election Lewis Gray, who was in charge of therepackaging department of the Company,' told the 12 to 15 girlsemployed in that department that if they voted for the Union, theywould receive a reduction in wages.He spoke thereafter in favor ofthe Association, stating that he himself intended to vote for it. - Thesefacts were admitted by Gray.'Joe Soinsky, an employee of the Company who acted as one of theunion observers at the election, testified, without contradiction, thatLouis Klein, the president of the Association, told Warehouse Man-ager Epperson that Jessie Miller, an employee engaged in the cafe-teria of the Company, had not voted; that Gray asked Eppersonfor Miller's address, which the latter supplied, and that Gray proceededby car to Miller's home and brought her to the polls.Soinsky furthertestified that Miller voted without protest, and that Gray thereafterdrove her home.Gray admitted that he brought Miller to the polls.No contradictory testimony was offered by either the Company orthe Association, and we find, in accordance with the testimony ofSoinsky, that Gray brought Miller to the polls by car for the purposeof voting and later drove her home.For the purpose of ascertaining whether or not Gray was a repre-sentative of the Company, it was necessary to take testimony withregard to his status.Gray attempted to vote in the election, and waspermitted to do so under challenge by the Board's representative.In his statement on the challenge, Gray admitted that he was a fore-man in charge of the repackaging department.Roscoe Betz, vicepresident in charge of the Toledo warehouse, testified that Gray in-structs new employees and keeps records; that he is considered by theCompany as a "trainee for foreman"; that he has heretofore and now'As hereinafter indicated,we find that LewisGray was theforeman of the repackagingdepartment,and as such was a representative of the Company with the power to bind theCompany by his acts. THE GREAT ATLANTIC & PACIFIC TEA COMPANY93performs all the duties of a foreman under Epperson's instructions;that he has the right to recommend hiring and discharge, subject toEpperson's final judgment; and that if Gray's title were changed to"foreman" there would be very little difference in his duties but that'he would be put on salary and would have more authority with regardto hiring and discharging.Betz admitted that he "expected" that thegirls in the repackaging department "figured" Gray to be a foreman,and that it would be "up to them to please Gray." Lenetta' Frey,who was employed in the repackaging department, testified, in sub-stance, that Gray was the foreman of the department.The testimonyof Frey and Betz was confirmed by Soinsky. In view of the fore-going, we find that Gray was the foreman of the repackaging depart-ment of the Company, and as such acted as a representative of theCompany.We further, find that in view of Gray's admitted actionsthe Company coerced its employees and interfered with the properconduct of the election.Upon the basis of the entire record, we conclude and find that theCompany, through the actions of Gray, interfered with the freedomof its' employees to vote without restraint in the election.Accord-ingly, we sustain the Union's objections to the conduct of the electionand shall set aside the election held on April 28, 1943.When theRegional Director advises us that the time is appropriate, we shalldirect that a new election be held among the Company's employees.ORDERUpon the basis of the foregoing findings of fact, the National LaborRelations Board hereby vacates and sets aside the election held inthis proceeding on April 28, 1943, and the results thereof.V